DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (# US 2010/0091055) in view of Ozawa (# US 2005/0231574).
Kawakami et al. discloses:
1. An ink jet recording apparatus (figure: 1; [0310]-[0311]) comprising: 
a printing ink composition (see Abstract); and 
a liquid ejecting head (element: 51, figure: 4-5) including a nozzle (element: 64, figure: 4) that ejects the printing ink composition, wherein
 the printing ink composition contains 
an aqueous dye (see Abstract; [0064]-[0113]); 
an aqueous organic solvent ([0047]-[0063]); and 
water (see Abstract; [0012]; [0037]), 
a content of the aqueous dye with respect to a total amount of the printing ink composition is 10% by mass or more (0.5% to 30%; [0113]).
the liquid ejecting head (element: 51, figure: 4) includes the nozzle (element: 64, figure: 4, 5) that ejects the textile printing ink composition (figure: 4-5); 
a pressure chamber to which the textile printing ink composition is supplied (element: 58, figure: 4-5;  [0330]); and 
a circulation channel (element: 70, figure: 4-5; [0330]) configured to circulate the  printing ink composition away from the nozzle and supply the textile printing ink composition back to the pressure chamber (figure: 4-5; [0330]; [0333]; [0347]).
2. The ink jet recording apparatus according to claim 1, wherein the aqueous dye is an acidic dye ([0067]-[0074]), a reactive dye ([0090]-[0097]), or a direct dye ([0075]-[0082]).
3. The ink jet recording apparatus according to claim 1, wherein the content of the aqueous dye with respect to the total amount of the printing ink composition is 20% by mass or more (0.5% to 30%; [0113]).

5. The ink jet recording apparatus according to claim 4, wherein a mass ratio of a content of the second aqueous organic solvent to a content of the first aqueous organic solvent is from 0.02 to 2 (see Examples).
6. The ink jet recording apparatus according to claim 1, wherein the textile printing ink composition contains urea ([0135]; [0175]-[0176]).
8. The ink jet recording apparatus according to claim 1, wherein the aqueous dye is at least one of Acid Blue 138 ([0071]), Acid Blue 290 ([0071]), Acid Violet 54, Acid Orange 116 ([0068]), Reactive Yellow 15 ([0090]), Reactive Red 123 ([0092]), and Reactive Blue 222 ([0094]).
9. An ink jet method using the ink jet recording apparatus (see Abstract; [0300]-[0309]) according to claim 1, the method comprising: 
an ejecting step of ejecting a textile printing ink composition with a liquid ejecting head to thereby cause the printing ink composition to adhere to a recording medium ([0300]-[0309]), wherein 
the printing ink composition (see Abstract) contains 
an aqueous dye (see Abstract; [0064]-[0113]); 
an aqueous organic solvent ([0047]-[0063]); and 
water (see Abstract; [0012]; [0037]), 
a content of the aqueous dye with respect to a total amount of the printing ink composition is 10% by mass or more (0.5% to 30%; [0113]).
the liquid ejecting head (element: 51; figure: 4) includes 
the nozzle (element: 64, figure: 4) that ejects the printing ink composition ([0300]-[0302]); 
a pressure chamber to which the printing ink composition is supplied (element: 58, figure: 4-5; [0330]); and 
a circulation channel (element: 70, figure: 4-5; [0330]) configured to circulate the  printing ink composition away from the nozzle and supply the textile printing ink composition back to the pressure chamber (figure: 4-5; [0330]; [0333]; [0347]).
Kawakami et al. explicitly did not discloses:
1. The printing medium is textile. 
4. The ink jet recording apparatus according to claim 1, wherein the aqueous organic solvent contains a first aqueous organic solvent having a vapor pressure of 1 Pa or more at 20° C.; and a second aqueous organic solvent having a vapor pressure of less than 1 Pa at 20° C.
7. The ink jet recording apparatus according to claim 6, wherein a mass ratio of a content of the urea to a content of the aqueous dye is from 0.1 to 0.3
Ozawa teaches that to have the ink composition with excellent ejection stability and image with excellent preservability (see Abstract):
1. The printing medium is textile ([0359]) 
4. The ink jet recording apparatus according to claim 1, wherein the aqueous organic solvent having a vapor pressure less than vapor pressure of water (drying inhibitors may be used individually or in combination of two or more; [0320]).
7. The ink jet recording apparatus according to claim 6, wherein a mass ratio of a content of the urea to a content of the aqueous dye is from 0.1 to 0.3 (see Examples; i.e. 0/37=0 to 37/68=0.5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the medium used in inkjet recording method and apparatus of Kawakami et al. by the aforementioned teaching of Ozawa in order to have the ink composition with excellent ejection stability and image with excellent preservability (see Abstract; [0357]-[0359]).
With respect to claim 4, Ozawa explicitly did not discloses the aqueous organic solvent contains a first aqueous organic solvent having a vapor pressure of 1 Pa or more at 20° C.; and a second aqueous organic solvent having a vapor pressure of less than 1 Pa at 20° C.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to incorporate the aqueous organic solvent contains a first aqueous organic solvent having a vapor pressure of 1 Pa or more at 20° C.; and a second aqueous organic solvent having a vapor pressure of less than 1 Pa at 20° C, since it has been held that it is not inventive to discovering and optimum value or workable ranges by routine experimentation. In re Aller, 105 USPQ 233 (CCPA1955). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Nagashima et al. (# US 2008/0238980) discloses a liquid circulation apparatus includes: a plurality of liquid ejection elements each of which includes a nozzle, a pressure chamber which is connected to the nozzle and accommodates liquid, and a piezoelectric element which displaces a wall of the pressure chamber to eject the liquid in the pressure chamber through the nozzle; a plurality of individual supply channels which are respectively connected to the liquid ejection elements; a common supply channel which is connected to the individual supply channels, the liquid being supplied from the common supply channel to the liquid ejection elements through the individual supply channels; a plurality of individual circulation channels which are respectively connected to the liquid ejection elements; a common circulation channel which is connected to the individual circulation channels, the liquid being circulated from the liquid ejection elements to the common circulation channel through the individual circulation channels; and a control device which controls a circulation volume of the liquid circulated from the liquid ejection elements to the common circulation channel, by adjusting a supply volume of the liquid supplied from the common supply channel to the liquid ejection elements in accordance with an ejection volume of the liquid ejected from the liquid ejection elements (see Abstract).
(2) Yamamoto (# US 2010/0238238) discloses a liquid droplet ejecting head capable of efficiently removing air bubbles while maintaining liquid circulation efficiency, and an image forming apparatus are provided. Plural supply-side common flow channels and circulation-side common flow channels are disposed alternately, and plural pressure-chambers that each communicates with the supply-side common flow channel via an ink supply channel are provided. The plural pressure-chambers each communicates with the circulation-side common flow channel via an ink circulation channel. A bypass flow channel, connecting the supply-side common flow channel and the circulation-side common flow channel disposed adjacent thereto, and flowing the ink from the supply-side common flow channel to the circulation-side common flow channel, is provided at an end portion at the most downstream side of the supply-side common flow channel. Thus, air bubbles remaining in the supply-side common flow channel flows into the circulation-side common flow channel through the bypass flow channel together with the ink (see Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853